Order
PER CURIAM:
M.B.1 appeals the Circuit Court of Jackson County, Family Court Division’s judgment terminating M.B.’s parental rights to her five children. Finding no error, we affirm in this per curiam order and have provided the parties a legal memorandum explaining our ruling. Rule 84.16(b).

. In order to protect the identity of the minor children involved in this proceeding, we have utilized the initials of the children in the caption of the case and likewise reference the children’s mother by her initials in this per curiam order.